Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Rejoinder
Claim 1 is allowable. Claims 13-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 08/20/2021, is hereby withdrawn and claims 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, also requires all the limitations of an allowable claim and is therefore rejoined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaoban Xin on 07/29/2022.

The application has been amended as follows: 
Claim 1 - replace the phrase “wherein the first linker is a linker fragment consisting of G4S units, and the amino acid sequence of the linker fragment consisting of the G4S units is as shown in any one of SEQ ID NO. 23, SEQ ID NO. 25 and SEQ ID NO. 27; and
wherein the second linker is a hinge domain fragment of immunoglobulin IgD, and the amino acid sequence of the hinge domain fragment of immunoglobulin IgD is set forth in SEQ ID NO. 29.” with the phrase “wherein the first linker is a linker fragment consisting of G4S units, and the amino acid sequence of the linker fragment consisting of the G4S units comprises any one of SEQ ID NO. 23, SEQ ID NO. 25 or SEQ ID NO. 27; and
wherein the second linker is a hinge domain fragment of immunoglobulin IgD, and the amino acid sequence of the hinge domain fragment of immunoglobulin IgD comprises SEQ ID NO. 29.”

Claim 9 - replace the phrase “the ligand extracellular domain of the T cell positive costimulatory molecule is selected from the group consisting of 4-1BBL, B7RP-1, OX40L, GITRL and CD70 ligand extracellular domains;” with the phrase “the ligand extracellular domain of the T cell positive costimulatory molecule is selected from the group consisting of 4-1BBL, B7RP-1, OX40L, GITRL and CD70 ligand extracellular domains; and”.

Claim 10 - replace all instances of the phrase “is shown in” with the word “comprises”.
Claim 10 - replace the phrase “the amino acid sequence of the heavy chain variable region of the anti-TIGIT scFv is shown in SEQ ID NO.301, the amino acid sequence of the light chain variable region of the anti-TIGIT scFv is shown in SEQ ID NO.302;” with the phrase “the amino acid sequence of the heavy chain variable region of the anti-TIGIT scFv comprises SEQ ID NO.301, the amino acid sequence of the light chain variable region of the anti-TIGIT scFv comprises SEQ ID NO.302; or”.

Claim 11 - replace all instances of the phrase “is shown in” with the word “comprises”.
Claim 11 - replace the phrase “the amino acid sequence of the anti-TIGIT scFv is shown in SEQ ID NO.300;” with the phrase “the amino acid sequence of the anti-TIGIT scFv is shown in SEQ ID NO.300; or.

Claim 12 - replace the phrase “is shown in” with the word “comprises”.

	Claim 17 (Canceled).

	Claim 19 (Canceled)

	Claim 20 (New) A method for treating a subject with a tumor, comprising administering the trifunctional molecule of claim 1 to the subject.
 
Conclusion
Claims 1, 2, 9-16, 18, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642